FILE COPY




                                   No. 07-15-00145-CR


Cecil Howell, Jr.                            §     From the 264th District Court
 Appellant                                           of Bell County
                                             §
v.                                                 May 29, 2015
                                             §
The State of Texas                                 Opinion by Chief Justice Quinn
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 29, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo